

117 HR 4506 IH: Veterans’ Access to Care Concerning Inoculations Needed in Emergency Situations Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4506IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Amodei (for himself and Mr. Lamb) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to furnish tests and vaccinations to veterans during public health emergencies.1.Short titleThis Act may be cited as the Veterans’ Access to Care Concerning Inoculations Needed in Emergency Situations Act or the VACCINES Act. 2.Testing and vaccinations of veterans during public health emergency(a)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:1720K.Testing and vaccinations during public health emergency(a)Testing and vaccinationsDuring a public health emergency, the Secretary shall furnish to veterans—(1)diagnostic products to detect the disease relating to the emergency; and(2)vaccinations for such disease.(b)Prohibition on copaymentsThe Secretary may not require any copayment or other cost sharing under this chapter for any diagnostic product or vaccine furnished under subsection (a).(c)OutreachThe Secretary shall conduct outreach to ensure that veterans are aware of the diagnostic products and vaccines furnished under subsection (a) during a public health emergency.(d)DefinitionsIn this section:(1)The term public health emergency means a period in which an emergency is declared by a Federal authority.(2)The term veteran includes—(A)any veteran without regard to whether the veteran is enrolled, or is eligible to enroll, in the system of annual patient enrollment of the Department established and operated under section 1705(a) of this title; and(B)a veteran who is eligible for care under section 1724..(b)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 17 of such title is amended by inserting after the item relating to section 1720J the following new item:1720K. Testing and vaccinations during public health emergency..